t c summary opinion united_states tax_court john thomas bayse petitioner v commissioner of internal revenue respondent docket no 22322-09s filed date john thomas bayse pro_se katherine lee kosar for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure for the issue for decision concerns the characterization of amounts petitioner received from the city of cleveland ohio in ie whether such amounts constitute taxable_income as respondent maintains or represent amounts received under a worker’s compensation act within the meaning of sec_104 as petitioner asserts all section references are to the internal_revenue_code code in effect for background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in ohio when he filed the petition petitioner began working as a firefighter with the city of cleveland ohio in date on date he was injured in the line of duty while responding to an automobile accident for purposes of his firefighting duties petitioner was deemed to have suffered a hazardous duty injury from the day of the accident through his retirement from the fire department in date with the exception of days when he attempted to work in petitioner was on hazardous duty injury status and was paid pursuant to the terms of a collective bargaining agreement cba between the city of cleveland and cleveland fire fighters local the union article viii paragraphs i and j of the cba provides terms for hazardous duty injury status pay paragraph i provides an employee who suffers a compensable_injury on the job shall be paid at the straight time base rate for any absence from work during his regular shift on the day of the injury that is authorized in writing by the safety division medical officer paragraph j provides that a firefighter who qualifies for hazardous duty injury status will continue to be paid_by the city of cleveland as if he were still on duty although he may not accrue additional sick and vacation days while on hazardous duty injury status if a firefighter is on hazardous duty injury status for years the employee shall apply for a permanent disability retirement pension under the laws of ohio or return to normal duty with the department for injuries that are not classified as hazardous duty injuries paragraph j of the cba provides injuries which are incurred by fire fighters while they are engaged in supportive duties or work which is incidental to active fire fighter duty are compensable through the ohio bureau of workers’ compensation thus if a firefighter sustains a hazardous duty injury payment for the first years is made by the city of cleveland as if the firefighter were still on duty whereas if the injury is sustained while engaged in supportive or incidental duties payment is made from the ohio worker’s compensation system both parties agreed that petitioner’s injuries were not support duty or incidental duty injuries pursuant to the terms of the cba petitioner applied for and was granted a disability retirement pension effective date petitioner timely filed form_1040 u s individual_income_tax_return for on the return petitioner reported gross wages of dollar_figure earned from rural metro corporation interest_income of dollar_figure and a state tax_refund of dollar_figure the total income reported for was dollar_figure petitioner attached form_w-2 wage and tax statement received from rural metro corporation reflecting federal tax withholding of dollar_figure also attached to petitioner’s return was a form_w-2 from the city of cleveland listing wages of dollar_figure federal tax withholding of dollar_figure state tax withholding of dollar_figure and city tax withholding of dollar_figure petitioner did not include the amounts paid to him by the city of cleveland on his tax_return petitioner reported total_tax withholding of dollar_figure the combined withholding from rural metro corporation and the city of 1support duty is duty auxiliary or ancillary to active firefighting thus an injury that occurred due to an accident at the fire station while doing routine work would be considered an injury while engaged in supportive duties the record does not contain a definition or example of an incidental duty injury cleveland no federal tax due and claimed a refund for the entire amount dollar_figure of federal taxes withheld by letter dated date the city of cleveland advised petitioner that he was on the sick list due to an ‘on duty’ injury in the letter further provided pursuant to the contractual agreement mr bayse suffered no loss of accumulated sick time or wages from the city of cleveland during the period from date through date following an audit of petitioner’s federal_income_tax return on date respondent mailed petitioner a notice_of_deficiency for which stated it is determined that the income received from the city of cleveland must be included in gross_income because it does not constitute an amount received under a workmen’s compensation act as compensation_for personal injuries or sickness within the meaning of sec_104 taxable_income is therefore increased by dollar_figure 2respondent mistakenly issued petitioner a notice_of_intent_to_levy with respect to the payments made to him by the city of cleveland after a collection_due_process_hearing where respondent upheld the proposed levy petitioner petitioned this court docket no 29604-08s challenging respondent’s collection activities before trial respondent agreed to abate the assessment by order of dismissal entered date we determined that the case was moot and ordered respondent to pay petitioner’s filing fee and postage costs on date respondent mailed petitioner a check for dollar_figure to reimburse him for his costs on or about date respondent generated a credit transfer reversal of dollar_figure plus interest with respect to an offset of petitioner’s withholding for petitioner advised respondent that these funds were paid directly to the state of ohio as a result of its determination that petitioner understated continued discussion gross_income includes all income from whatever source derived unless excludable by a specific provision of the code sec_61 one type of exclusion is sec_104 for amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_1 b income_tax regs provides that sec_104 excludes amounts received under a worker’s compensation act or under a statute in the nature of a workmen’s compensation act which provides compensation to employees for personal injuries or sickness incurred in the course of employment see also sec_31_3121_a_2_-1 employment_tax regs this exclusion has been strictly construed to conform to the general_rule that all income is taxable unless specifically excluded see 43_f3d_1446 fed cir baldwin v commissioner tcmemo_2000_306 respondent contends that the amounts petitioner received from the city of cleveland in were not made under a worker’s compensation act or pursuant to a legislative act in the nature of a worker’s compensation act as required in sec_104 and thus are not excluded from petitioner’s gross_income respondent maintains that the cba entered into between the city continued his wage income for subsequently respondent issued the notice_of_deficiency which gave rise to the instant matter of cleveland and the union was a labor contract which does not rise to the force and effect of law petitioner contends that because the cba was signed by the mayor on behalf of the city of cleveland the cba is equivalent to a city ordinance and therefore qualifies as a statute in the nature of a worker’s compensation act where administrative rules or regulations have the force and effect of law they are considered to be the equivalent of a statute for purposes of sec_1_104-1 income_tax regs 71_tc_560 however a collective bargaining agreement in general will not meet the force and effect of law requirement as explained in 760_f2d_466 2d cir affg t c memo a regulation like a statute is a rule_of general applicability promulgated by a public agency to govern conduct within the agency’s jurisdiction a labor contract unlike a statute is an agreement between union and employer modifiable at any time that a labor contract involved a public employer is irrelevant to the legislative purposes behind the workmen’s compensation exclusion and does not convert the contract into a statute thus when the language of a collective bargaining agreement is by legislative act incorporated by reference or otherwise into a municipal code and by this measure is enacted into law it meets the statutory and regulatory requirements described supra cf 90_tc_1145 otherwise it is not considered to have the force and effect of law mere approval by the mayor or the city council of a collective bargaining agreement negotiated by a city and a union does not without explicit incorporation into the city’s code meet the requirements described supra see rutter v commissioner supra pincite brooks v commissioner tcmemo_1997_568 revrul_81_47 1981_1_cb_55 involves the taxation of payments made by a governmental entity to disabled county safety officials eg firefighters and police officers pursuant to the terms of a collective bargaining agreement the ruling held the payments to be excluded from gross_income under sec_104 the collective bargaining agreement involved had been entered into pursuant to a county statute the county statute provided that all collective bargaining agreements entered into by the county had to be approved by legislative acts of the county council and incorporated by reference in the county code the ruling stated the county council’s adoption of the collective bargaining agreement had the effect of enacting and incorporating the provisions of the collective bargaining agreement into the county code in the situation herein the cba was signed by the mayor of cleveland frank r jackson the record does not indicate whether the cba was ratified by the cleveland city council even assuming arguendo that the cba was ratified by the cleveland city council there was no showing that the cba was incorporated by reference or otherwise into the cleveland city code or charter hence the facts in revrul_81_47 supra are distinguishable from those herein the facts in revrul_83_77 1983_1_cb_37 are similar to those herein that ruling involved a new york city police officer who was injured in the line of duty and was determined to be unable to perform regular police duties as a result of his injury the police officer was ordered to remain off duty indefinitely under the terms of the collective bargaining agreement negotiated by the union and the city of new york a police officer was entitled to leave with pay for the full period of his incapacity due to any illness injury or mental or physical defect whether or not incurred in the line of duty the collective bargaining agreement was consistent with a section of the new york city administrative code which permits payments of salary while a police officer was absent because of sickness or injury whether or not service connected the ruling gave two reasons why the payments to the police officer were not excludable from his gross_income first and most relevant to the instant matter the ruling stated that the union contract did not qualify as a statute inasmuch as it was not incorporated by reference or otherwise into the new york city code and second since the contract also applied to non-work-related injuries or illness the ruling held that payments under the contract were not in the nature of worker’s compensation this court used reasoning in brooks v commissioner supra similar to that used in revrul_83_77 supra in determining that amounts paid pursuant to the terms of the collective bargaining agreement between a union and the city of cranston rhode island to two police officers who retired due to job related disabilities were not excludable from gross_income we therein held that the collective bargaining agreement was not in the nature of a worker’s compensation statute unlike the situation in rev_rul supra we found that the police officers failed to show that the collective bargaining agreement was adopted by a legislative act of the city council or incorporated into the city’s code ordinances or charter see also rutter v commissioner supra in the case at bar the cba between the union and the city of cleveland was not incorporated by reference or otherwise into legislation the record shows only that it was signed by the mayor of cleveland although presumably it was ratified by the cleveland city council but even ratification by the cleveland 3we also held that because the police officers could receive payments for non-work-related injuries under the collective bargaining agreement the payments were not in the nature of worker’s compensation city council does not convert the cba into legislation because the cba was modifiable under the terms of article xxx of the cba and unlike the county statute in revrul_81_47 supra there was no showing that the state of ohio had a statute that required the cba to be incorporated into the cleveland city code or charter see rutter v commissioner f 2d pincite labor contract does not qualify as a statute within the meaning of sec_1_104-1 income_tax regs covert v commissioner tcmemo_1990_598 accordingly we hold that petitioner did not receive disability payments under a worker’s compensation act or a statute in the nature of a worker’s compensation act thus the payments petitioner received in while on hazardous duty injury status must be included in his gross_income to reflect the foregoing decision will be entered for respondent
